Citation Nr: 1417784	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  14-06 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a right ankle disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967. This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the RO.

A review of the Virtual VA and VBMS paperless claims processing systems do not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for left ankle sprain, to include as secondary to service-connected right ankle sprain has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his current right ankle disorder and left knee disorder are all the result of an in-service right ankle injury.  Specifically, he explained his belief that his right ankle sprain in 1966 subsequently led to his current unstable and weak right ankle.  He indicated that his unstable right ankle led to multiple falls after service, which have resulted in a fracture of his left patella in 1995 and his left ankle in 1985.  

An opinion from the Veteran's treating physician at a VA Medical Center in April 2013 supports the Veteran's claims but provides no rationale; thus it is not sufficient upon which to grant service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

An opinion from a December 2012 VA examination provides a negative nexus opinion, but ignores the Veteran's lay statements; thus, it is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner diagnosed a right ankle sprain and opined that the injury is not related to the Veteran's active duty service.  He explained that there is no continuity or chronicity of care for 40 plus years and the X-ray reviewed does not reflect any chronic condition or permanent damage.  But, the VA examiner did not address any of the Veteran's lay statements that he had symptoms during service and continuously since that time.

The Board notes that the Veteran's claim for entitlement to service connection for a left knee disorder is inextricably intertwined with his claim for entitlement to service connection for a right ankle disability, as the Veteran contends that his left knee disorder is the result of a service-connected right ankle disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the etiology of each right ankle and left knee disorder found.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests must be accomplished.  The examiner must provide a complete explanation for all conclusions reached.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, and a discussion of each, the examiner must answer the following:

1) What are the diagnosed disabilities of the right ankle and left knee?  Address prior diagnoses if the examiner does not find those diagnoses present.

2) Is it at least as likely as not (50 percent probability or greater) that each diagnosed right ankle disorder is related to the Veteran's active duty service, including his documented in-service right ankle injury?  For purposes of this examination, the examiner must presume as true the Veteran's statements of continuous right ankle symptoms and multiple ankle sprains and falls after service discharge.  The examiner must address the February 2011 VA physician statement that the Veteran's description of the in-service event indicated a Grade III ankle sprain.  

3) Is it at least as likely as not (50 percent probability or greater) that each diagnosed left knee disorder was caused or aggravated by the Veteran's right ankle disorder, to include the falls?

2.  After completing all indicated development, the RO must readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



